Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 9-17 are being interpreted under 112f despite not reciting the word means or step. The limitations specifically being interpreted under 112f are, “a sensor module configured to…”, “a positioning and mapping module configured to…”, “a feature extraction module 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1, 3, 4, 9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. The claims recite the term “laser radar data”. The examiner is confused as radar sensors do not use lasers. Appropriate clarification/correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-7, 9, 10, 13, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Myeong (U.S. Publication No. 20090182464) in view of Zhang (U.S. Publication No. 20180165931).
Regarding claim 1:
Myeong teaches:
An adaptive region division method, comprising: building an environmental map based on laser radar data and odometer data, to determine information about an environment in which a target device is located; (“The apparatus includes: a coarse map creating unit creating a coarse map which includes path information of the mobile robot;” [0014])
performing feature extraction according to the laser radar data, to determine feature data, wherein the feature data comprises line feature data and point feature data; (If the absolute position measuring unit 120 is a camera, it may capture an image (“hereinafter, referred to as an "area image") of an area around the mobile robot 100 to extract feature points. In this case, feature points denote points that represent unique features of a specified position.” [0041]; here it shows extracting feature data from a camera image.)
generating a virtual door according to the feature data and the information about the environment in which the target device is located; (“the virtual door extracting unit 150 may obtain intersecting points of the road map 310, which was created based on the coarse map 200, and the configuration space 320. The intersecting points may be formed in blocked 
dividing a to-be-divided region where the target device is located according to the virtual door. (“the virtual door extracting unit 150 of the mobile robot 100 extracts virtual doors which divide the entire region of the coarse map 200 into a plurality of sub regions, each sub region being surrounded by obstacles. The virtual doors may denote boundaries that divide the entire region, which is to be cleaned by the mobile robot 100, into a plurality of sub regions.” [0060])
Myeong does not specifically teach that the sensor data is laser/radar data and odometer data, however, Zhang teaches:
building an environment map based on laser radar data and odometer data, (“establishing the two-dimensional planar map of the monitored region according to the laser radar data (the corresponding depth data) and odometer information corresponding to the laser radar data.” [0056]) 
Myeong and Zhang are analogous art because they are in the same field of art, methods for generating environment maps for autonomous robots. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the method of Myeong to include the specific sensor data of Zhang, in order to build an environment map based on laser radar data and odometer data. The teaching suggestion/motivation to combine is that by using laser radar data and odometer data, it will lead to a more accurate map being generated.

Regarding claim 2:
Myeong in view of Zhang teaches all of the limitations of claims 1.
Myeong further teaches:
wherein the determining information about the environment in which the target device is located comprises: planning a global path of the target device and determining location information about the environment in which the target device is located. (“From among all paths that can be created in each sub region based on a starting point of the mobile robot 100 and a direction in which the mobile robot 100 is to move, the path setting unit 160 may determine a path along which the mobile robot 100 can travel within the shortest time as the optimal path.” [0076])

Regarding claim 4:
Claim 4 limitations are not being considered for containing contingent limitations. See MPEP 2111.04 section 2 where it states, “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If 

Regarding claim 5:
Myeong in view of Zhang teaches all of the limitations of claim 1.
Myeong further teaches:
wherein the generating a virtual door according to the feature data and the information about the environment in which the target device is located comprises: determining a first line according to a line feature detected on a side of the target device; determining a first point of the virtual door according to the first line and the point feature data; and generating the virtual door according to the first line and the line feature data. (“After the intersecting points 331 through 341, each connecting two discrete regions, are extracted from the road map 310, a virtual line may be drawn from, for example, the intersecting point 331 to obstacles, which are on both sides of the line, in a direction perpendicular to the road map 310. As a result, a virtual door 351 may be created as shown in FIG. 9B.” [0070]; here it shows that intersecting points are detected and extracted and used to detect a feature line that is in turn used to create a virtual door.)

Regarding claim 6:
Myeong in view of Zhang teach all of the limitations of claim 5.
Myeong further teaches:
searching, in a set of the point feature data, whether there is such a target point,  wherein a distance of the target point to an end of the first line is within a preset distance threshold, (the virtual door extracting unit 150 may obtain intersecting points of the road map 310, which was created based on the coarse map 200, and the configuration space 320. The intersecting points may be formed in blocked passages of the configuration space 320. In FIG. 9A, twelve intersecting points 331 through 342 may be obtained. The obtained intersecting points 331 through 342 may be candidate positions where virtual doors exist.” [0068]; here it shows that the robot searches and extracts intersection points that can be used as candidate positions for virtual doors.)
Examiner note: The remaining limitations of claim 6 are not being considered as they are contingent limitations and under broadest reasonable interpretation, only the limitation above is required to be performed. See MPEP 2111.04 section 2.

Regarding claim 7:
Myeong in view of Zhang teaches all of the limitations of claim 5.
Myeong further teaches:
determining whether there is at least one point feature falling in a first quadrant of a right-hand Descartes coordinate system with the first point of the virtual door as an origin and the first line as a positive direction of a coordinate axis; (“the absolute position measuring unit 120 may create a feature map by matching feature points, which are obtained from an area image such as an image of the ceiling, with the position of the mobile robot 100. Thus, the pose, i.e., position and head angle, of the mobile robot 100 can be easily identified by 
Examiner note: The remaining limitations of claim 6 are not being considered as they are contingent limitations and under broadest reasonable interpretation, only the limitation above is required to be performed. See MPEP 2111.04 section 2.

Regarding claim 9: 
Myeong teaches:
An adaptive region division system, comprising: a sensor module, a feature extraction module, a positioning and mapping module, a virtual door detection module, and a region coverage algorithm module, (See figure 1 for all relevant modules included in the robot.)
the positioning and mapping module is configured to obtain the laser radar data and the odometer data from the sensor module, and build an environmental map, to determine information about an environment in which a target device is located. (“the absolute position measuring unit 120 may create a feature map by matching feature points, which are obtained from an area image such as an image of the ceiling, with the position of the mobile robot 100.” [0042]; here it shows that a map is built based on sensor image data of the environment.)
the feature extraction module is configured to obtain the laser radar data from the sensor module, and perform feature extraction to determine feature data, wherein the feature data comprises line feature data and point feature data; (“the absolute position measuring unit 120 may create a feature map by matching feature points, which are obtained from an area image 
the virtual door detection module is configured to generate a virtual door according to the feature data generated in the feature extraction module and the information about the environment in which the target device is located; (“the virtual door extracting unit 150 may obtain intersecting points of the road map 310, which was created based on the coarse map 200, and the configuration space 320. The intersecting points may be formed in blocked passages of the configuration space 320. In FIG. 9A, twelve intersecting points 331 through 342 may be obtained. The obtained intersecting points 331 through 342 may be candidate positions where virtual doors exist.” [0068)
the region coverage algorithm module is configured to divide a to-be-divided region where the target device is located according to the virtual door generated by the virtual door detection module. (“the virtual door extracting unit 150 of the mobile robot 100 extracts virtual doors which divide the entire region of the coarse map 200 into a plurality of sub regions, each sub region being surrounded by obstacles. The virtual doors may denote boundaries that divide the entire region, which is to be cleaned by the mobile robot 100, into a plurality of sub regions.” [0060])
Myeong does not specifically teach that the sensor data is laser/radar data and odometer data or that the environment map is built based on this data, however, Zhang teaches:
building an environment map based on laser radar data and odometer data, (“establishing the two-dimensional planar map of the monitored region according to the laser radar data (the 
Myeong and Zhang are analogous art because they are in the same field of art, methods for generating environment maps for autonomous robots. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the method of Myeong to include the specific sensor data of Zhang, in order to build an environment map based on laser radar data and odometer data. The teaching suggestion/motivation to combine is that by using laser radar data and odometer data, it will lead to a more accurate map being generated.

Regarding claim 10:
Myeong in view of Zhang teaches all of the limitations of claim 9.
Myeong further teaches:
plan a global path of the target device and determining location information about the environment in which the target device is located. (“From among all paths that can be created in each sub region based on a starting point of the mobile robot 100 and a direction in which the mobile robot 100 is to move, the path setting unit 160 may determine a path along which the mobile robot 100 can travel within the shortest time as the optimal path.” [0076])

Regarding claim 13:
Myeong in view of Zhang teaches all of the limitations of claim 9.
Myeong further teaches:
determine a first line according to a line feature detected on a side of the target device; determine a first point of the virtual door according to the first line and the point feature data; and generate the virtual door according to the first line and the line feature data. (“After the intersecting points 331 through 341, each connecting two discrete regions, are extracted from the road map 310, a virtual line may be drawn from, for example, the intersecting point 331 to obstacles, which are on both sides of the line, in a direction perpendicular to the road map 310. As a result, a virtual door 351 may be created as shown in FIG. 9B.” [0070]; here it shows that intersecting points are detected and extracted and used to detect a feature line that is in turn used to create a virtual door.)

Regarding claim 16:
Myeong in view of Zhang teaches all of the limitations of claim 9.
Myeong further teaches:
A map storage module, configured to store the environmental map generated in the positioning and mapping module, wherein the environmental map is a grid map. (“The mobile robot 100 may include a memory (not shown) which stores the coarse map 200 created by the coarse map creating unit 140 and a path created by the path creating unit 160.” [0085]; See figures 2-4 for a grid map.)

Regarding claim 18:
Myeong in view of Zhang teaches all of the limitations of claim 1.
Myeong further teaches:
A computer-readable medium, storing a computer-readable instruction, the computer-readable instruction, when executed by a processor, implementing the method according to claim 1. (“The term `unit`, as used herein, means, but is not limited to, a software or hardware component, such as a Field Programmable Gate Array (FPGA) or Application Specific Integrated Circuit (ASIC), which performs certain tasks. A unit may advantageously be configured to reside on the addressable storage medium and configured to execute on one or more processors. Thus, a unit may include, by way of example, components, such as software components, object-oriented software components, class components and task components, processes, functions, attributes, procedures, subroutines, segments of program code, drivers, firmware, microcode, circuitry, data, databases, data structures, tables, arrays, and variables. The functionality provided for in the components and units may be combined into fewer components and units or further separated into additional components and units.” [0037])

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Myeong (U.S. Publication No. 20090182464) in view of Zhang (U.S. Publication No. 20180165931) in view of Ibrahim (U.S. Publication No. 20100232639).
Regarding claim 3:
Myeong in view of Zhang teaches all of the limitations of claim 1.
Ibrahim further teaches:
determining the line feature data by Hough line fitting according to the laser radar data; and determining the point feature data according to the line feature data and the laser radar data. (“The proposed solution is that a relatively low, predetermined number of edge scan lines 
Myeong, Zhang, and Ibrahim are analogous art because they are in the same field of art. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the method taught by Myeong in view of Zhang to include determining line feature data by Hough line fitting in order to determine point feature data according to the line feature data and the laser radar data. The teaching suggestion/motivation to combine is that by using the Hough fitting method you can line search in any frame as shown in paragraph [0049] of Ibrahim which would allow for more reliable point data.

Regarding claim 11:
Myeong in view of Zhang teaches all of the limitations of claim 9.
Ibrahim further teaches:
determine the line feature data by Hough line fitting according to the laser radar data; and determine the point feature data according to the line feature data and the laser radar data. (“The proposed solution is that a relatively low, predetermined number of edge scan lines (with number of scan lines fixed arbitrarily) are initially picked and fitted to a line using the Hough method. Then, the goodness of fit, which was described above, is used to determine the extent of curvature. The chosen edges are then refitted with a least squares method to extract line parameters.” [0054])
.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Myeong (U.S. Publication No. 20090182464) in view of Zhang (U.S. Publication No. 20180165931) in view of Marutani (U.S. Publication No. 20190254490).
Regarding claim 8:
Myeong in view of Zhang teaches all of the limitations of claim 1.
Marutani further teaches:
cleaning divided regions in a zigzag manner. (“The travel control part 61 is capable of, based on the primary map or the map stored in a memory, arbitrarily setting a traveling route, for example, a traveling route (zigzag traveling route) for traveling in zigzags in the area enabled to be cleaned, a traveling route (area traveling route) for traveling in each area where the primary map (map) is divided into a plurality of areas” [0078])
Myeong, Zhang, and Marutani are analogous art because they are in the same field of art, navigation control and map building for autonomous robots. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the method taught by Myeong in view 

Regarding claim 17:
Myeong in view of Zhang teaches all of the limitations of claim 9.
Marutani further teaches:
clean divided regions in a zigzag manner. (“The travel control part 61 is capable of, based on the primary map or the map stored in a memory, arbitrarily setting a traveling route, for example, a traveling route (zigzag traveling route) for traveling in zigzags in the area enabled to be cleaned, a traveling route (area traveling route) for traveling in each area where the primary map (map) is divided into a plurality of areas” [0078])
Myeong, Zhang, and Marutani are analogous art because they are in the same field of art, navigation control and map building for autonomous robots. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system taught by Myeong in view of Zhang with cleaning divided regions in a zigzag manner as taught by Marutani in order for the method to include the robot cleaning the divided regions in a zigzag manner. The teaching suggestion/motivation to combine is that by cleaning in this manner, the work can be done more efficiently and quickly requiring less energy. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Myeong (U.S. Publication No. 20090182464) in view of Zhang (U.S. Publication No. 20180165931) in view of Chen et al. (U.S. Publication No. 20170370710).
Myeong further teaches:
Wherein the feature extraction module is configured to: if two line features are connected end to end, and a cross product of a first line direction and a second line direction is greater than 0, use data of an intersection point of the two line features as the point feature data. (“Next, the virtual door extracting unit 150 may extract all intersecting points of the created road map 310 and the configuration space 320 (operation S423) and finally extract intersecting points” [0067-0070])
Myeong does not specifically teach if distances of three consecutive laser data points meet a preset mode, use a middle laser data point as the point feature data.  However, Chen teaches a feature extraction module configured to if distances of three consecutive laser data points meet a preset mode, use a middle laser data point as the point feature data. (Two distances between three consecutive measurement points are sufficient and necessary for SLAM given any convex polygon in 2-D…As a result, a peak centered at (tnj, mnj) is said to be ‘steep’…” [0131-0135])
Myeong, Zhang, and Chen are analogous art because they are in the same field of art, navigation control and map building for autonomous robots. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system taught by Myeong in view of Zhang with using a middle laser data point as the point feature data if distances of three consecutive laser data points meet a preset mode as taught by Chen in order to utilize a predictable and well-known feature extraction technique in the art.

Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3269. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/Nicholas Kiswanto/Primary Examiner, Art Unit 3664